DETAILED ACTION
Claims 1-30 have been examined. Claims 1-2, 7, 9-10, and 15 are rejected. Claims 3-6, 8, 11-14, and 16 are objected to. Claims 17-30 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 7, 9-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0378030 A1 to Wu et al. (hereinafter “WU”) and US 2020/0267774 A1 to Vos et al. (hereinafter “Vos”).

As per claim 1, Wu discloses a method of wireless communication at a user equipment (UE) (Wu [0008] terminal device), comprising: receiving, from a scheduling entity, random access channel (RACH) information for a RACH procedure (Wu [0017] the terminal device receives a RACH configuration message from the network device. The RACH configuration message includes the information about the PRACH resource set and the information about the one or more PUSCH resources associated with each PRACH resource in the PRACH resource set. See also [0008, 0211]), the RACH information indicating a plurality of resource pairs available for the RACH procedure (Wu [0017] the terminal device receives a RACH configuration message from the network device. The RACH configuration message includes the information about the PRACH resource set and the information about the one or more PUSCH resources associated with each PRACH resource in the PRACH resource set. See also [0008, 0211]), each of the plurality of resource pairs comprising a physical random access channel (PRACH) resource (Wu [0017] the terminal device receives a RACH configuration message from the network device. The RACH configuration message includes the information about the PRACH resource set and the information about the one or more PUSCH resources associated with each PRACH resource in the PRACH resource set. See also [0008, 0211]) and a physical uplink shared channel (PUSCH) resource (Wu [0017] the terminal device receives a RACH configuration message from the network device. The RACH configuration message includes the information about the PRACH resource set and the information about the one or more PUSCH resources associated with each PRACH resource in the PRACH resource set. See also [0008, 0211]); selecting a first resource pair of the plurality of resource pairs that satisfies a predetermined PRACH-to-PUSCH time gap; and transmitting, to the scheduling entity, a first RACH message in the RACH procedure using the selected first resource pair, the first RACH message comprising at least a PRACH transmission (Wu [0008] According to a first aspect, a random access method and a corresponding communications apparatus are provided. In the solution, a terminal device receives, from a network device, information about a PRACH resource set and information about one or more PUSCH resources associated with each PRACH resource in the PRACH resource set. Each PUSCH resource associated with each PRACH resource is associated with one preamble sequence set. If a first PUSCH resource associated with a valid first PRACH resource in the PRACH resource set is valid, the terminal device sends a first preamble sequence to the network device on the first PRACH resource, and sends uplink data to the network device on the first PUSCH resource. The first preamble sequence is a preamble sequence in a preamble sequence set associated with the first PUSCH resource. On the one hand, in this embodiment of this application, the terminal device sends the uplink data to the network device on a valid PUSCH resource, thereby reducing a transmission latency of the uplink data, and improving PUSCH resource utilization.).
Wu may not explicitly disclose, but Vos, which is in the same field of endeavor, discloses selecting a first resource pair of the plurality of resource pairs that satisfies a predetermined PRACH-to-PUSCH time gap (Vos [0084] In FIGS. 9A and 9B, there are six PRACH occasions. In a given two-step RACH procedure, a UE selects one of the six PRACH occasions for use, so that there is a variable-length gap between the PRACH occasion and the PUSCH transmission. The PRACH occasions may each be of length two symbols. The PRACH occasions may be contiguous. In FIG. 9A, the gap may have a minimum length of two symbols, with the beginning of the first PRACH occasion being aligned with the beginning of the PRACH slot. In FIG. 9B, there may be no gap at the end of the slot. The beginning of the first PRACH occasion may occur two symbols after the beginning of the PRACH slot.). The purpose of Vos is to supporting two-step random access in a wireless communication system (Vos [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vos with Wu, to help reduce the probability of collisions (Vos [0087].
As per claim 2, Wu and Vos disclose the method of claim 1, wherein the plurality of resource pairs further comprise a second resource pair and a third resource pair (WU [0211] Optionally, that the processing module 1901 is configured to receive, via the transceiver module 1902, information about a PRACH resource set and information about one or more PUSCH resources associated with each PRACH resource in the PRACH resource set from a network device includes: the processing module 1901 is configured to receive a RACH configuration message from the network device via the transceiver module 1902. The RACH configuration message includes the information about the PRACH resource set and the information about the one or more PUSCH resources associated with each PRACH resource in the PRACH resource set. Each PUSCH resource associated with each PRACH resource is associated with one preamble sequence set.), wherein: a first time gap between a first PRACH resource and a first PUSCH resource of the first resource pair is different from a second time gap between a second PRACH resource and a second PUSCH resource of the second resource pair; and a third time gap between a third PRACH resource and a third PUSCH resource of the third resource pair is different from the first time gap and the second time gap.
Wu may not explicitly disclose, but Vos, which is in the same field of endeavor, discloses a first time gap between a first PRACH resource and a first PUSCH resource of the first resource pair is different from a second time gap between a second PRACH resource and a second PUSCH resource of the second resource pair (Vos [0084] In FIGS. 9A and 9B, there are six PRACH occasions. In a given two-step RACH procedure, a UE selects one of the six PRACH occasions for use, so that there is a variable-length gap between the PRACH occasion and the PUSCH transmission. The PRACH occasions may each be of length two symbols. The PRACH occasions may be contiguous. In FIG. 9A, the gap may have a minimum length of two symbols, with the beginning of the first PRACH occasion being aligned with the beginning of the PRACH slot. In FIG. 9B, there may be no gap at the end of the slot. The beginning of the first PRACH occasion may occur two symbols after the beginning of the PRACH slot.); and a third time gap between a third PRACH resource and a third PUSCH resource of the third resource pair is different from the first time gap and the second time gap (Vos [0084] In FIGS. 9A and 9B, there are six PRACH occasions. In a given two-step RACH procedure, a UE selects one of the six PRACH occasions for use, so that there is a variable-length gap between the PRACH occasion and the PUSCH transmission. The PRACH occasions may each be of length two symbols. The PRACH occasions may be contiguous. In FIG. 9A, the gap may have a minimum length of two symbols, with the beginning of the first PRACH occasion being aligned with the beginning of the PRACH slot. In FIG. 9B, there may be no gap at the end of the slot. The beginning of the first PRACH occasion may occur two symbols after the beginning of the PRACH slot.). The purpose of Vos is to supporting two-step random access in a wireless communication system (Vos [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vos with Wu, to help reduce the probability of collisions (Vos [0087]).
As per claim 7, Wu and Vos disclose the method of claim 1, wherein the receiving the RACH information comprises at least one of: receiving system information comprising the RACH information (Wu [0099] Optionally, in this embodiment of this application, the information about the PRACH resource set and the information about the one or more PUSCH resources associated with each PRACH resource in the PRACH resource set may be carried in a RACH configuration message to be sent by the network device to the terminal device. The RACH configuration message may be carried in a system message such as a master information block (master information block, MIB) or a system message block (system information block, SIB). Alternatively, the RACH configuration message may be a user-specific radio resource control (radio resource control, RRC) message); or receiving a radio resource control (RRC) message comprising the RACH information (WU [0099] Optionally, in this embodiment of this application, the information about the PRACH resource set and the information about the one or more PUSCH resources associated with each PRACH resource in the PRACH resource set may be carried in a RACH configuration message to be sent by the network device to the terminal device. The RACH configuration message may be carried in a system message such as a master information block (master information block, MIB) or a system message block (system information block, SIB). Alternatively, the RACH configuration message may be a user-specific radio resource control (radio resource control, RRC) message).
As per claim 9, Wu discloses a user equipment (UE) (Wu [0008] terminal device), comprising: a communication interface configured for wireless communication (WU [0072] The terminal device 40 includes at least one processor (an example in which the terminal device 40 includes one processor 401 is used for description in FIG. 5) and at least one transceiver (an example in which the terminal device 40 includes one transceiver 403 is used for description in FIG. 5).); a memory (Wu [0072] Optionally, the terminal device 40 may further include at least one memory (an example in which the terminal device 40 includes one memory 402 is used for description in FIG. 5)); and a processor operatively coupled with the communication interface and the memory (WU Fig. 5, terminal device 40), wherein the processor and the memory are configured to: receive, from a scheduling entity via the communication interface, random access channel (RACH) information for a RACH procedure (Wu [0017] the terminal device receives a RACH configuration message from the network device. The RACH configuration message includes the information about the PRACH resource set and the information about the one or more PUSCH resources associated with each PRACH resource in the PRACH resource set. See also [0008, 0211]), the RACH information indicating a plurality of resource pairs available for the RACH procedure (Wu [0017] the terminal device receives a RACH configuration message from the network device. The RACH configuration message includes the information about the PRACH resource set and the information about the one or more PUSCH resources associated with each PRACH resource in the PRACH resource set. See also [0008, 0211]), each of the plurality of resource pairs comprising a physical random access channel (PRACH) resource (Wu [0017] the terminal device receives a RACH configuration message from the network device. The RACH configuration message includes the information about the PRACH resource set and the information about the one or more PUSCH resources associated with each PRACH resource in the PRACH resource set. See also [0008, 0211]) and a physical uplink shared channel (PUSCH) resource (Wu [0017] the terminal device receives a RACH configuration message from the network device. The RACH configuration message includes the information about the PRACH resource set and the information about the one or more PUSCH resources associated with each PRACH resource in the PRACH resource set. See also [0008, 0211]); select a first resource pair of the plurality of resource pairs that satisfies a predetermined PRACH-to-PUSCH time gap; and transmit, to the scheduling entity, a first RACH message in the RACH procedure using the selected first resource pair, the first RACH message comprising at least a PRACH transmission (Wu [0008] According to a first aspect, a random access method and a corresponding communications apparatus are provided. In the solution, a terminal device receives, from a network device, information about a PRACH resource set and information about one or more PUSCH resources associated with each PRACH resource in the PRACH resource set. Each PUSCH resource associated with each PRACH resource is associated with one preamble sequence set. If a first PUSCH resource associated with a valid first PRACH resource in the PRACH resource set is valid, the terminal device sends a first preamble sequence to the network device on the first PRACH resource, and sends uplink data to the network device on the first PUSCH resource. The first preamble sequence is a preamble sequence in a preamble sequence set associated with the first PUSCH resource. On the one hand, in this embodiment of this application, the terminal device sends the uplink data to the network device on a valid PUSCH resource, thereby reducing a transmission latency of the uplink data, and improving PUSCH resource utilization.).
Wu may not explicitly disclose, but Vos, which is in the same field of endeavor, discloses select a first resource pair of the plurality of resource pairs that satisfies a predetermined PRACH-to-PUSCH time gap (Vos [0084] In FIGS. 9A and 9B, there are six PRACH occasions. In a given two-step RACH procedure, a UE selects one of the six PRACH occasions for use, so that there is a variable-length gap between the PRACH occasion and the PUSCH transmission. The PRACH occasions may each be of length two symbols. The PRACH occasions may be contiguous. In FIG. 9A, the gap may have a minimum length of two symbols, with the beginning of the first PRACH occasion being aligned with the beginning of the PRACH slot. In FIG. 9B, there may be no gap at the end of the slot. The beginning of the first PRACH occasion may occur two symbols after the beginning of the PRACH slot.). The purpose of Vos is to supporting two-step random access in a wireless communication system (Vos [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vos with Wu, to help reduce the probability of collisions (Vos [0087]).
As per claim 10, Wu and Vos disclose the UE of claim 9, wherein the plurality of resource pairs further comprise a second resource pair and a third resource pair (WU [0211] Optionally, that the processing module 1901 is configured to receive, via the transceiver module 1902, information about a PRACH resource set and information about one or more PUSCH resources associated with each PRACH resource in the PRACH resource set from a network device includes: the processing module 1901 is configured to receive a RACH configuration message from the network device via the transceiver module 1902. The RACH configuration message includes the information about the PRACH resource set and the information about the one or more PUSCH resources associated with each PRACH resource in the PRACH resource set. Each PUSCH resource associated with each PRACH resource is associated with one preamble sequence set.), wherein: a first time gap between a first PRACH resource and a first PUSCH resource of the first resource pair is different from a second time gap between a second PRACH resource and a second PUSCH resource of the second resource pair; and a third time gap between a third PRACH resource and a third PUSCH resource of the third resource pair is different from the first time gap and the second time gap.
Wu may not explicitly disclose, but Vos, which is in the same field of endeavor, discloses a first time gap between a first PRACH resource and a first PUSCH resource of the first resource pair is different from a second time gap between a second PRACH resource and a second PUSCH resource of the second resource pair (Vos [0084] In FIGS. 9A and 9B, there are six PRACH occasions. In a given two-step RACH procedure, a UE selects one of the six PRACH occasions for use, so that there is a variable-length gap between the PRACH occasion and the PUSCH transmission. The PRACH occasions may each be of length two symbols. The PRACH occasions may be contiguous. In FIG. 9A, the gap may have a minimum length of two symbols, with the beginning of the first PRACH occasion being aligned with the beginning of the PRACH slot. In FIG. 9B, there may be no gap at the end of the slot. The beginning of the first PRACH occasion may occur two symbols after the beginning of the PRACH slot.); and a third time gap between a third PRACH resource and a third PUSCH resource of the third resource pair is different from the first time gap and the second time gap (Vos [0084] In FIGS. 9A and 9B, there are six PRACH occasions. In a given two-step RACH procedure, a UE selects one of the six PRACH occasions for use, so that there is a variable-length gap between the PRACH occasion and the PUSCH transmission. The PRACH occasions may each be of length two symbols. The PRACH occasions may be contiguous. In FIG. 9A, the gap may have a minimum length of two symbols, with the beginning of the first PRACH occasion being aligned with the beginning of the PRACH slot. In FIG. 9B, there may be no gap at the end of the slot. The beginning of the first PRACH occasion may occur two symbols after the beginning of the PRACH slot.). The purpose of Vos is to supporting two-step random access in a wireless communication system (Vos [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Vos with Wu, to help reduce the probability of collisions (Vos [0087]).
As per claim 15, Wu and Vos disclose the UE of claim 9, wherein the processor and the memory are further configured to at least one of: receive system information comprising the RACH information (Wu [0099] Optionally, in this embodiment of this application, the information about the PRACH resource set and the information about the one or more PUSCH resources associated with each PRACH resource in the PRACH resource set may be carried in a RACH configuration message to be sent by the network device to the terminal device. The RACH configuration message may be carried in a system message such as a master information block (master information block, MIB) or a system message block (system information block, SIB). Alternatively, the RACH configuration message may be a user-specific radio resource control (radio resource control, RRC) message); or receive a radio resource control (RRC) message comprising the RACH information (Wu [0099] Optionally, in this embodiment of this application, the information about the PRACH resource set and the information about the one or more PUSCH resources associated with each PRACH resource in the PRACH resource set may be carried in a RACH configuration message to be sent by the network device to the terminal device. The RACH configuration message may be carried in a system message such as a master information block (master information block, MIB) or a system message block (system information block, SIB). Alternatively, the RACH configuration message may be a user-specific radio resource control (radio resource control, RRC) message).

NOTE: Examiner respectfully notes the use of the term “if” followed by the claim limitation results in a determination of the limitation being conditional in nature, and therefore is not a necessary element for rejection in view of the prior art of record. Examiner respectfully suggests amending limitations using the term "if" to recite "when", therefore requiring the limitation to be considered. Examiner notes the limitation following the term "if" is conditional and does not necessarily happen, wherein the use of the term “when” requires the limitation to happen and is not a matter of “if” the limitation happens or is performed, but necessarily “when” the limitation happens or is performed.

Allowable Subject Matter
Claims 17-30 allowed.
Claims 3-6, 8, 11-14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record individually or in combination do not explicitly disclose the limitations of independent claims 17 and 24. Accordingly claims 17-30 are allowed.
The prior art of record individually or in combination do not disclose the limitations of claims 3-6, 8, 11-14, and 16 when taken in combination with their respective independent claims. Accordingly claims 3-6, 8, 11-14, and 16 are objected to.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/            Examiner, Art Unit 2476